Citation Nr: 0014313	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than December 1, 
1997, for assignment of an increased evaluation, greater than 
50 percent, for the veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It is noted that the RO, by rating decision 
dated February 1999, awarded a total disability evaluation 
based on individual unemployability as well as conceding that 
the veteran's service-connected disabilities are "permanent 
and total"; thus, these issues are not before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
multiple symptoms of avoidance, panic attacks of 
approximately once a week, nightmares, problems with 
concentration, irritability and anger, a depressed mood, and 
anxiousness.  On objective examination, the veteran's thought 
processes, memories, and ability to communicate were fairly 
intact with no evidence of delusions or hallucinations, 
disorientation, or grossly inappropriate behavior.  

2.  An informal claim for an increased rating for service-
connected PTSD was accepted as of the date of admission to a 
VA medical center (VAMC) on October 8, 1997.

3.  By rating decision dated January 1998, the veteran was 
awarded a temporary total disability evaluation for his 
serviceconnected PTSD from October 8, 1997 to November 30, 
1997, due to hospitalization in a VA medical center for 
treatment of his PTSD for a period of at least 21 days; but 
was denied an increased evaluation in excess of 50 percent 
for PTSD, effective from December 1, 1997, the day following 
the termination of the temporary total rating.  

4.  The veteran appealed the January 1998 rating decision to 
the Board.

5.  By rating decision dated February 1999, the veteran was 
assigned an increased rating of 70 percent for his PTSD, 
effective December 1, 1997, the first day of the calendar 
month following discharge from the VAMC.

6.  A degree of severity of PTSD meeting the rating criteria 
for a 70 percent disability rating for service-connected PTSD 
is not ascertainable as depicted by the evidence of record 
dated prior to the October 8, 1997, VAMC admission.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132 and Part 4, Diagnostic 
Code (DC) 9411 (1999).

2.  The criteria for the assignment of an effective date 
earlier than December 1, 1997, for the award of a 70 percent 
rating for PTSD are not met.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400 and Part 4, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran had active service from September 1965 to August 
1967, in the United States Navy which included combat 
experience aboard the USS Ault, in the waters off Vietnam in 
1967.  

The record shows that the veteran was hospitalized in a VA 
medical center from February to May 1996, for treatment 
primarily for PTSD.  By rating decision dated July 1996, the 
RO granted service connection for PTSD, and a 50 percent 
rating was assigned, effective from February 5, 1996, the 
date of VA hospital admission.  This grant was based on 
consideration of various records, to include the VA hospital 
discharge summary report dated from February to May 1996, 
which reflected that his signs and symptoms were 
characterized by anxiety, depression, anger episodes, 
hypervigilance, nightmares and intrusive thoughts, and the 
inability to hold jobs.  The diagnostic impression was PTSD, 
and he was assessed at 60 on the Global Assessment of 
Function (GAF) scale.

The veteran was provided written notice of the August 1996 
decision by letter dated November 1996, and no written 
disagreement with that decision was received from the veteran 
within the prescribed time period.  

VA outpatient treatment records indicate the veteran was seen 
in June 1996 requesting prescription refills of his PTSD 
medication.  He complained of anxiety and depression.  
Objectively, the veteran had depressed mood but was described 
as appropriate and alert, with no confusion.  Medications 
included Trazodone and Zoloft.

VA hospital summary report indicates that the veteran was 
admitted into the PTSD residential rehabilitation program 
(RRP) from October 8, 1997, to November 21, 1997.  He had 
been receiving outpatient treatment from the VA outpatient 
clinic as well as the local Vet Center and was compliant with 
his treatment; however, he was referred from the VA 
outpatient clinic for readmission to the PTSD RRP.  He 
complained of anxiety attacks, increased nightmares and 
intrusive thoughts, as well as continued difficulty with 
anger management, interpersonal relationships and isolation.  
He had remained abstinent from alcohol and illegal 
substances.  During his stay, the veteran was observed by 
medical personnel to have several panic attacks which 
occurred about once a week, triggered generally by being in a 
crowded place or irritated by minor altercations.  Prior to 
discharge, he was calm and cooperative; affect was stable and 
restricted; mood improved although he still had significant 
anxiety and depression.  The diagnoses on Axis I were:  
chronic PTSD, severe; panic disorder; and alcohol and 
cannabis abuse in full remission.  The veteran's current 
level of functioning was assessed to be at 45 on the GAF 
scale.

Report of VA psychiatric examination conducted in December 
1997, indicated that the veteran had a history of long-term 
treatment for PTSD and had been unable to work due to PTSD 
symptoms for years.  The veteran described recurring 
nightmares and distressing recollections of his Vietnam 
experiences, irritability, anger outbursts, hypervigilance, 
and difficulty concentrating.  He was still experiencing 
panic attacks when he was out in public.  He had a restricted 
range of affect.  The examiner noted that the veteran 
exhibited no suicidal or homicidal thoughts, was alert and 
oriented to person, place, and time.  He had no memory loss, 
no obsessive or ritualistic behavior.  Speech was regular 
rate and rhythm and coherent.  The diagnosis was PTSD and he 
was assigned a 60 on the GAF scale.

By rating action dated January 1998, the RO granted a 
temporary 100 percent rating under 38 C.F.R. § 4.29 because 
of hospitalization for the service-connected PTSD for the 
period from October 8, 1997 to December 1, 1997, but denied 
an increased rating in excess of 50 percent, effective 
December 1, 1997, the day after termination of the temporary 
total rating.  Thereafter, in February 1998, the veteran 
submitted his written disagreement with the assigned rating 
for his PTSD and effective date therefor, as well as a claim 
for a total disability evaluation based on individual 
unemployability.  

VA form 21-4192, dated in April 1998, from the veteran's last 
employer indicated that he was employed as a mechanic from 
December 1993 to March 1995 when he was discharged for cause.

A statement from the veteran's counselor at a local Vet 
Center, dated October 1998, indicated that the veteran had 
been an active client since September 1995 for treatment of 
depression, anxiety, PTSD and alcohol abuse.  He participated 
in both group and individual counseling.

Copies of correspondence from the Social Security 
Administration (SSA), dated in August 1998, indicated that 
the veteran was found medically eligible for SSA disability 
benefits as of December 1, 1996.  The following medical 
conditions were considered in this determination:  PTSD, 
anxiety, depression, chronic bronchitis, removal right lobe 
of lung, cervical degenerative disc disease, sinusitis, high 
blood pressure, and left hip pain.  Evidence reviewed in 
reaching this decision was the veteran's VA medical records.  

Report of VA PTSD examination conducted in November 1998, 
indicated that the veteran complained of panic attacks of 
increasing intensity that "can occur anywhere" once or 
twice a week.  The veteran reported that his anxiety level, 
flashbacks, and sleep difficulties had improved with 
increased dosage of Paxil.  Subjective symptoms included 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, depression and isolation.  His only friends 
were a group of Vietnam veterans in his motorcycle group.  
The veteran continued to drink when out with the motorcycle 
group, but did not engage in binge drinking.  He also 
continued to use marijuana occasionally.  Objectively, the 
veteran was described as appearing much younger than his 
stated age.  He was pleasant and cooperative for the 
interview with mild psychomotor agitation.  His mood was 
depressed and anxious.  His affect was mood congruent.  His 
speech was goal-directed, although at times he did 
"derail".  During the interview, the medical examiner 
observed no pressure, circumstantiality, flight of ideas or 
looseness of association in the veteran's speech.  He denied 
any suicidal or homicidal ideation.  He had no auditory or 
visual hallucinations, delusions, illusions, obsessions or 
phobias.  Immediate memory was intact and general 
intelligence was fair.  He was considered competent to handle 
his own affairs.  The diagnosis on Axis I was PTSD, chronic, 
severe; and his GAF was assessed to be 45.

The RO by rating action dated February 1999, increased the 
veteran's disability evaluation for the service-connected 
PTSD from 50 to 70 percent, effective December 1, 1997, the 
day after termination of his temporary total rating under 
38 C.F.R. § 4.29.  He was also awarded a total disability 
evaluation based on individual unemployability (TDIU) due to 
service-connected disabilities, effective December 1, 1997.  
The RO also conceded that the veteran's disability was 
permanent and total, thus he was eligible for Dependents' 
Educational Assistance benefits.  

In March 1999, the RO issued a statement of the case as to 
the issues of an increased rating, in excess of 70 percent, 
for PTSD as well as entitlement to an earlier effective date 
for the increased rating.  Thereafter, in March 1999, the 
veteran submitted a substantive appeal as to the issues of 
entitlement to an increased evaluation, in excess of 70 
percent, for his service-connected PTSD, as well as 
entitlement to an effective date earlier than December 1, 
1997, for the assignment of the 70 percent rating for PTSD.

II.  Legal analysis

a.  Increased rating

At the outset, the Board finds that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  It appears that all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist. Initially, the 
Board finds that the appellant has submitted evidence which 
is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v Derwinski, 1 Vet. App. 78 (1990).  
That is, he has presented claims which are plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this regard, while there might be records in the 
possession of the SSA that are not part of the record, the 
Board finds that remand for the purpose of obtaining these 
records is not warranted.  More specifically, the 
correspondence from the SSA of record indicates that the SSA 
used the veteran's VA medical records in reaching its 
disability determination.  Furthermore neither the veteran or 
his representative have intimated that there are any records 
in the possession of SSA that would have a direct bearing on 
the issues on appeal.  The Board concludes that all facts 
pertinent to the plausible claims have been developed, to the 
extent possible.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1999).

The 70 percent evaluation currently assigned the veteran's 
service-connected PTSD was accorded under the general rating 
formula for mental disorders contained in 38 C.F.R. Part 4, 
for occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The veteran has appealed the 70 percent evaluation assigned 
his service-connected PTSD and contends that a higher 
evaluation is warranted therefor.  Specifically, he argues 
that he experiences increased symptoms, which prevents him 
from maintaining employment.  However, the medical evidence 
simply does not establish that the veteran manifests any of 
the symptoms that would warrant the assignment of a 100 
percent evaluation.  Rather, the medical evidence shows that 
he does not manifest all the symptoms listed for the 70 
percent rating.  More specifically, he has not complained of 
suicidal or homicidal ideation, nor has he presented with 
obsessional rituals, continuous depression, spatial 
disorientation or neglect of personal appearance or hygiene.  
With regard to the specific symptoms listed for a 100 percent 
evaluation, he has been found to exhibit basically normal 
speech; coherent thought free of psychosis, normal cognitive 
functioning, and normal affective responses.  Moreover, he 
has not been found to be a danger to himself or others.  
Rather, the medical evidence shows he has presented as alert 
and oriented, pleasant, and cooperative.  Finally, while the 
veteran argues that his psychiatric disability impairs his 
ability to function in industrial settings and social 
relationships, the evidence of record shows that he remained 
employed in a job he has held for several years until 1995 
when he was discharged for cause; there is no indication that 
the veteran's PTSD was the reason for this discharge.  The 
evidence also shows that he has maintained a relationship 
with his daughter as well as an active social life with his 
motorcycle group.  The Board also notes that the veteran's 
ability to operate a motorcycle is, in itself, some evidence 
that his current cognitive abilities are not so impaired as 
to warrant a 100 percent rating.  

The Board notes that the veteran exhibits symptoms related to 
his PTSD, including depression, anxiety, difficulty 
concentrating and focusing, irritability and anger outburst, 
panic attacks of approximately once a week, flashbacks and 
nightmares, hypervigilance, and isolation.  It is expected 
that the veteran would exhibit symptoms associated for his 
psychiatric disability, but the Board notes that these 
symptoms are accounted for and compensated by the 70 percent 
evaluation already awarded.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 70 
percent are not met.  This does not, however, preclude the 
granting of a higher evaluation for this disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  The schedule provides for a higher 
evaluation for PTSD.  However, as discussed above, the 
medical evidence simply does not reflect that the required 
manifestations are present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran was 
hospitalized for his PTSD in October-November 1997.  However, 
the record reflects he was awarded a temporary total rating 
for this time period.  The record thus does not show that the 
treatment undertaken to date or recommended for the future is 
of such length or frequency as to render the application of 
the rating schedule inadequate.  Furthermore, the evidence of 
record does not show that the veteran has been found 
unemployable or incompetent, or that he has been discharged 
from employment or that he has or is under disciplinary 
proceedings at his place of employment due to solely to his 
service-connected PTSD.  Rather, the statement from his 
employer indicated he was discharged for cause.  The 
evidence, to include the correspondence from the SSA, further 
shows that the veteran exhibits other physical disabilities 
which interfere with his ability to perform his duties.  
Hence, the evidence of record cannot show that the service-
connected PTSD, alone, interferes markedly with his 
employment so as to make application of the schedular 
criteria impractical.  As a whole, the evidence does not show 
that the impairment resulting solely from his PTSD, alone 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected PTSD is adequately 
compensated by the 70 percent evaluation assigned.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) (1999) is not warranted.

b.  Earlier effective date

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (1999).  Under the general rule provided by the 
law, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999); see Harper v. Brown, 10 Vet. 
App. 125 (1997); see also VA O.G.C. Prec. Op. 12-98 (Sept. 
23, 1998).

Moreover, the Court stated in Harper that the phrase 
"otherwise, date of receipt of claim" in the paragraph (2) of 
the regulation "refers to the situation in which a factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for such increase."  See Harper, 10 
Vet. App. at 126; see also VA O.G.C. Prec. Op. 12-98 at 3.  
Such an increase must still exist at the same level of 
severity presently, of course, because VA compensation is 
awarded for present or current levels of disability and not 
for disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable".  Hazan, 
10 Vet. App. at 521.

Date Of Claim

In October 1997, the RO received the VAMC discharge summary 
for a period of hospitalization from October 8, 1997, to 
November 21, 1997.  In January 1998, the RO reviewed this new 
medical evidence in conjunction with the other evidence 
already of record and granted a temporary total rating under 
38 C.F.R. § 4.29 from October 8, 1997, but continued the 50 
percent rating for service-connected PTSD, effective December 
1, 1997.  In February 1998, the veteran filed a notice of 
disagreement, alleging that an increased rating was 
warranted.  Because the notice of disagreement was filed 
specifically with the January 1998 rating decision which 
arose from the informal claim for an increased rating, i.e., 
the October-November 1997 VAMC hospital report, the Board 
concludes that the date of receipt of the claim for an 
increased rating for service-connected PTSD in this case is 
the date of admission to the VAMC on October 8, 1997.  See 38 
C.F.R. § 3.157(b)(1) (1999) (stating that the date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim).

As the case comes to the Board on appeal, a 50 percent rating 
was in effect from February 5, 1996; a temporary total rating 
was assigned under section 4.29 from October 8, 1997; and a 
70 percent rating has been in effect from December 1, 1997.  
By virtue of the temporary total rating assigned from October 
8, 1997, and followed by the 70 percent schedular rating 
effective December 1, 1997, the Board will examine all the 
relevant evidence of record - including that prior to October 
1997 - to see whether it is "ascertainable" that a 70 percent 
rating was warranted within a year prior to receipt of claim 
for an increase on October 8, 1997.  See Hazan, 10 Vet. App. 
at 521 (holding that, at the time that new evidence was 
received which constituted a claim for an increase, the 
question before the Board was: On the basis of that evidence 
and all prior evidence, when was an increase in disability 
"ascertainable"?).

"Ascertainable" Increase In Disability

A question that arises in this case is whether, in 
considering the effective date issue presently on appeal, the 
Board must examine the evidence in light of both the old and 
new rating criteria to see if an earlier effective date for 
the increased rating is warranted under one or the other.  
Concerning this, the Board notes that the criteria for 
evaluating mental disorders did not change during the 
pendency of the appeal of the effective date issue of which 
the Board presently has jurisdiction.  That appeal period 
began with the filing of the notice of disagreement in 
February 1998 with the RO's January 1997 rating decision.  
Therefore, should the Board simply limit its review to the 
rating criteria in effect since November 1996 or should it 
consider only the "old" rating criteria?  To accord the 
veteran the greatest advantage in obtaining an earlier 
effective date, the Board will consider the evidence of 
record under both sets of rating criteria.

Under the "new" criteria for evaluating mental disorders, a 
70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  

Under the "old" criteria for evaluating mental disorders, a 
70 percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; or the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); see also Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).

None of the medical evidence of record dated before October 
8, 1997, shows that the service-connected PTSD in this case 
resulted in occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships.  

The Board also finds that none of the medical evidence of 
record dated before October 8, 1997, shows that the service-
connected PTSD in this case resulted in the severe impairment 
of the ability to establish and maintain effective or 
favorable relationships with people; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

As noted in the factual summary above, outpatient treatment 
records dated in June 1996 indicated symptoms of anxiety and 
depression but objectively, the veteran was described as 
appropriate and alert with no confusion.  There is no medical 
evidence dated between September 8, 1996 and October 8, 1997 
indicating any increased symptomatology that would warrant 
the higher 70 percent rating under either the "new" or 
"old" rating criteria.  Accordingly, the Board concludes 
that an effective date earlier than December 1, 1997, for a 
70 percent rating is not warranted based on these criteria in 
this case.

The earliest report from which it is "ascertainable" that the 
veteran's PTSD had increased in symptomatology and thereby 
met the criterion for a 70 percent rating was the October-
November 1997 VAMC discharge summary.  In that report, it was 
specifically noted that the veteran was suffering panic 
attacks of approximately once a week, depression, anxiety, 
difficulty concentrating, difficulty with anger and impulse 
control.  In addition, when all the relevant evidence from 
1996 to the October-November 1997 report is viewed as a 
whole, the Board notes that it shows that the veteran was 
struggling over a two year period with symptoms of service-
connected PTSD as well as nonservice-connected alcoholism and 
substance abuse; that the symptoms of service-connected PTSD 
were of a mild to moderate to moderately severe degree; and 
that, although there was a period of exacerbation of 
symptomatology requiring hospitalization -- which period was 
compensated by temporary total rating -- examiners felt that 
the veteran was responsive to treatment.  Therefore, even 
when the reports dated between 1996 and 1997 are viewed in 
the context of later reports showing increased 
symptomatology, the Board concludes that it was not 
ascertainable before the hospitalization of October-November 
1997 that an increase in disability warranting a 70 percent 
rating had occurred.

For the reasons and bases detailed above and because the RO 
assigned a total rating under section 4.29 for the period of 
hospitalization from October 8, 1997, and assigned a 70 
percent schedular rating on the first date of the calendar 
month following hospital discharge, i.e., December 1, 1997, 
the Board concludes that an effective date earlier than 
December 1, 1997, for a 70 percent rating for service-
connected PTSD is not warranted in this case.


ORDER

An increased rating for PTSD is denied.
An effective date earlier than December 1, 1997, for a 70 
percent rating for service-connected PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


